184 B.R. 458 (1994)
In re CS ASSOCIATES, d/b/a University Nursing & Rehabilitation Center, Debtor.
UNITED STATES, Appellant,
v.
Mitchell W. MILLER, Trustee, Appellee.
Civ. A. No. 93-6623(CSG). Bankruptcy No. 88-12842DAS.
United States District Court, E.D. Pennsylvania.
June 22, 1994.
*459 Erwin L. Pincus, Astor, Weiss & Newman, H. Marvin Mercer, Philadelphia, PA, for C.S. Associates d/b/a University Nursing and Rehabilitation Center.
Carol C. Priest, U.S. Dept. of Justice, Washington, DC, for U.S.
Edward J. Di Donato, Ciardi, Fishbone & Di Donato, Philadelphia, PA, for Mitchell W. Miller, Trustee.
Mitchell W. Miller, Trustee, Miller & Miller, Philadelphia, PA, pro se.
Frederic Baker, Trustee, Philadelphia, PA, pro se.

ORDER
CLIFFORD SCOTT GREEN, Senior District Judge.
Presently before the Court is the appeal of the United States from the November 4, 1993 Order of the Bankruptcy Court which only allowed the IRS an unsecured claim in the amount of approximately $576,000 rather than a secured claim for the same amount. This Court has jurisdiction of this appeal pursuant to 28 U.S.C. 158.[1]
Based on the findings of facts, the applicable law, and the reasoning set forth in the Bankruptcy Court's opinion of November 4, 1993, In re CS Associates, 161 B.R. 144 (Bankr.E.D.Pa.1993), I will affirm the Order of the Bankruptcy Court.[2]
ACCORDINGLY, this 21st day of June, 1994, IT IS ORDERED that the Order of the Bankruptcy Court will be AFFIRMED and that the appeal of Appellant United States will be DISMISSED.
NOTES
[1]  When reviewing a Bankruptcy Court decision, the District Court acts as an appellate court. Bankr. Rule 8013 (1984). Findings of fact will not be set aside unless clearly erroneous. U.S. and I.R.S. v. Owens, 84 B.R. 361 (E.D.Pa.1988). However, conclusions of law will be given plenary and de novo review. E.g., Sapos v. Provident Inst. of Savings, 967 F.2d 918, 922 (3d Cir.1992).
[2]  Upon consideration of the pleadings and legal memoranda submitted to this Court by the parties, I conclude that the issues raised in this appeal were properly decided by the Bankruptcy Court, and I affirm on the basis of the Bankruptcy Court's opinion.